UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7161


HENRY GREEN,

                Petitioner - Appellant,

          v.

CECILIA REYNOLDS, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Richard M. Gergel, District Judge.
(5:15-cv-04867-RMG)


Submitted:   November 22, 2016            Decided:   November 28, 2016


Before DIAZ and THACKER, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Henry Green, Appellant Pro Se.      Donald John Zelenka, Senior
Assistant Attorney General, William Edgar Salter, III, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Henry    Green   seeks    to   appeal    the    district   court’s   order

dismissing as untimely his 28 U.S.C. § 2254 (2012) petition.                 The

district court referred this case to a magistrate judge pursuant

to   28   U.S.C.   § 636(b)(1)(B)      (2012).        The    magistrate   judge

recommended that relief be denied and advised Green that failure

to file timely objections to this recommendation could waive

appellate    review   of   a   district      court   order    based   upon   the

recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.                Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).      Green has waived appellate review by failing to

timely file objections after receiving proper notice.                 Moreover,

the district court’s subsequent consideration of the objections

“cannot cure the failure to properly and timely object.” Massey v.

Ojaniit, 759 F.3d 343, 352 (4th Cir. 2014).             Accordingly, we deny

a certificate of appealability and dismiss the appeal.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                      DISMISSED

                                       2